TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 14, 2020



                                       NO. 03-20-00047-CV


   Estate of Jeannie McDonald, and Wanda Morgan, Independent Executor, Appellants

                                                  v.

                                    Perry McDonald, Appellee




       APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on September 12, 2019. Having

reviewed the record, the Court holds that the Estate of Jeannie McDonald, and Wanda Morgan,

Independent Executor has not prosecuted the appeal and did not comply with a notice from the

Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.